PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,027,862
Issue Date: 8 Jun 2021
Application No. 14/746,159
Filing or 371(c) Date: 22 Jun 2015
Attorney Docket No. WSS-1002US  


:
:	DECISION ON PETITION
:
:
:


This is a decision in response to Patentee’s petition pursuant to 37 C.F.R. § 1.705(b) filed August 9, 2021 (August 8, 2021 fell on a Sunday), requesting that the Office adjust the patent term adjustment from 499 days to 620 days.  

The Office acknowledges the submission of the $210.00 fee set forth in 37 C.F.R. § 1.18(e).  No additional fees are required.  Patentee has indicated on the third page of this decision that this patent is not subject to a terminal disclaimer.

This redetermination of patent term adjustment is NOT the Director’s decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).

Relevant Procedural History

On June 8, 2021, the Office determined that applicant was entitled to 499 days of PTA.  

On August 9, 2021, Patentee filed a request for redetermination of patent term adjustment requesting a PTA of 620 days, pursuant to 37 C.F.R. § 1.705(b). 

Decision

Upon review, the USPTO finds that Patentee is entitled to 536 days of PTA.  

Three periods of reduction are in dispute.

“A” Delay

The Patentee and Office agree there are 524 days of “A” delay.  

“B” Delay 

The Patentee and Office agree there are 176 days of “B” delay.  
 “C” Delay

The Patentee and Office agree there are zero days of “C” delay.  

Overlap

The Patentee and Office agree there are zero overlapping days of Office delay.  

Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]  

There are three periods of reduction in dispute.

First, the USPTO agrees that the 51-day reduction associated with an IDS filed on February 7, 2020 is not warranted and this reduction has been removed.

Second, the USPTO agrees that the 35-day reduction associated with an IDS filed on February 18, 2021 is not warranted and this reduction has been removed.

Third, the USPTO mailed a notice of allowance on February 10, 2021, and Patentee filed a  request for a change of assignee and applicant, a corrected/updated ADS, and a statement under 37 CFR 3.73(c) on May 5, 2021.  The USPTO accorded a reduction of 35 days pursuant to 37 C.F.R. § 1.704(c)(10).  The USPTO finds a reduction of 84 days is warranted, which is the period that begins on February 11, 2021 and ends on May 5, 2021.

37 C.F.R. § 1.704(c)(10) sets forth, in pertinent part:

Submission of an amendment under § 1.312 or other paper, other than an amendment under § 1.312 or other paper expressly requested by the Office or a request for continued examination in compliance with § 1.114, after a notice of allowance has been given or mailed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date of mailing of the notice of allowance under 35 U.S.C. 151 and ending on the date the amendment under § 1.312 or other paper was filed;

Moreover, Changes to the Patent Term Adjustment in view of the Federal Circuit Decision in Novartis v. Lee, 80 Fed. Reg. 1346, 1354-1355 (January 9, 2015)1 explicitly lists a request for a corrected filing receipt as a type of paper “after a notice of allowance has been given or mailed (that) constitutes a ‘failure to engage in reasonable efforts to conclude processing or examination of an application.”  The USPTO finds that the request to change the assignee and applicant constitutes a request for a corrected filing receipt.

With this petition, Patentee argues the reduction associated with the request for a corrected filing receipt is unfair, because “changes to the filing receipt only became effective after the Notice of Allowance had already been mailed on February 10, 2021,” since “ownership of this application changed after issuance of the Notice of Allowance.”  
Patentee’s argument has been given careful consideration, and has been deemed to be unpersuasive.  Patentee might feel the reduction associated with the request for a corrected filing receipt is unfair, however this is merely Patentee’s opinion and Patentee cites to no portion of the C.F.R. to support a finding that the reduction pursuant to C.F.R. § 1.704(c)(10) is not warranted.

The reduction of 35 days has been removed and a reduction of 84 days has been entered.

Overall PTA Calculation

Formula:

“A” delay + “B” delay + “C” delay - overlap - applicant delay = X.

USPTO’s Calculation:				
	                         
524 (435 + 89) + 176 (2179 – 1097 – 906) + 0 – 0 – 164 (34 + 20 + 26 + 84) = 536

 Patentee’s Calculation:

524 (435 + 89) + 176 (2179 – 1097 – 906) + 0 – 0 – 80 (34 + 20 + 26) = 620

Conclusion

Patentee is entitled to PTA of 536 days.  Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following: 524 + 176 + 0 – 0 – 164 = 536 days. 

If Patentee seeks a review of this decision, Patentee must request reconsideration within TWO (2) months from the mail date of this decision.  Extensions of time pursuant to 37 C.F.R. 
§ 1.136(a) are available.  If applicant does not reply, then the Office will sua sponte issue a certificate of correction in the amount of 536 days.

Telephone inquiries regarding this decision may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.2

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions

Encl:  Adjusted PTA calculation
           DRAFT Certificate of Correction

								DRAFT COPY

UNITED STATES PATENT AND TRADEMARK OFFICE
CERTIFICATE OF CORRECTION
		PATENT          :  	 11,027,862 B2
		DATED            :     Jun. 8, 2021				DRAFT
		INVENTOR(S) :     Wong
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice: Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 499 days

      Delete the phrase “by 499 days” and insert – by 536 days --	
		























    
        
            
    

    
        1 The notice is viewable here: http://www.gpo.gov/fdsys/pkg/FR-2015-01-09/pdf/2015-00061.pdf.
        2 Patentee will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Patentee is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Patentee.